Case 1:19-cv-02367-ABJ Document 36-12 Filed 12/30/19 Page 1 of 2




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                       Exhibit J
                          Case 1:19-cv-02367-ABJ Document 36-12 Filed 12/30/19 Page 2 of 2


           Prior, Ian (CPA)


            From:                 Prior, Ian (OPA)
            Sent:                 Wednesday, December 13, 2017 12:55 PM
            To:                   (b) (6) Eli Lake Emai
            Subject:              FW: This is Eli Lake from Bloomberg View. Deadline query on text messages



           Yes. Off the record, I would note that we invited Chris Strohm who declined.

           On the record statement:
           The Department ensures that its release of information from the Department to members of Congress or to the
           media is consistent with law, including the Privacy Act. As the Departments letter to Congress last night makes
           clear, this information was provided in response to requests from several Congressional committees for access
           to this information that was not subject to VSithholciirm exceptions. Notice and delivery of this information was
           made to the lawyers for the parties and the relevant congressional committees in advance of public
           release. Further, prior to release, career officials determined that the text messages could be released under
           both ethical and legal standards_




           Ian D. Prior
           Principal Deputy Director of Public Affairs
           Department of Justice
           Office: 202.616.0911
                (b) (6)

           For information on office hours, access to media events, and standard ground rules for interviews, please dick
           here.


           From: Press
           Sent: Wednesday, December 13, 2017 12:51 PM
           To: Prior, Ian (ORA) clPrior@jrnd.usdoj.gov>
           Cc: Pettit, Mark T. (OPA) <mtpettit@jmd.usdoj.gov>
           Subject: FW: This is Eli Lake from Bloomberg View. Deadline query on text messages

           Thanks-KJ

           From: Eli Lake (b) ((-
           Sent: Wednesday, December 13, 2017 12:47 PM
           To: Press ‹Press@imd.usdol.gov>
           Subject: This is Eli Lake from Bloomberg View. Deadline query on text messages


           Business Insider is reporting that Do] invited reporters Tuesday evening to view text messages the deputsnent
           was going to send to Congress between Peter      Strzok and Lisa Page.

           Is this accurate? If so, why was this done? What about the due process rights
           of Faze and Strzok? On deadline. My number is Q17 21q 0804


Document ID: 0.7.16060.57990                                                                                               20180326-0072146
